DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 The specification is objected to because of the following informalities:  
The applicant is asked to correct the chain of the patent such as adding “Now US. Patent No. 10,357,638B2, Issued on Jul. 23, 2019”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,357,638B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the claim 1 of the current application and claim 1 of Patent discloses a balloon catheter (claim 1), comprises a balloon (claim 1), a tubular member (claim 1), an inner guidewire tube (claim 1), a purge passage (claim 1).
However, claim 1 of the patent is narrower than the current application claim as it is farther describes the tubular member lumen has the inflation lumen which is considered as an necessary element to inflate the balloon and/or it is obviousness to modify tubular member to 
Claims 2-6 are rejected as they encompass the scope of claims 2-5.
Note: this rejection can be withdrawn by filing terminal disclaimer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US. 7,641,631B2) (“Chin”) in view of Davies, JR. et at. (US. 20120203173A1) (“Davies”).
Re Claim 1, Chin discloses a balloon catheter (Fig. 1, Fig. 3) comprising: a balloon (35) attached to a distal portion of a tubular member (20); said tubular member having an inflation lumen in communication with said balloon (32, Fig. 2); an inner guidewire tube (around guidewire 25) having an inner lumen (Fig. 3) that accommodates a guidewire which passes through and extends distally beyond said inner lumen (Fig. 1, guidewire 25); and, a purge passage (39, Fig. 2) extending between an interior of said balloon (Figs. 1-2) and an exterior of said balloon catheter (Fig. 1-2); said purge passage having a raised surface (38) positioned proximal of a proximal opening of said purge passage (Fig. 2); said purge passage having an open position that remains open throughout inflation of said balloon (Fig. 2), such that said balloon is spaced apart from said raised surface to allow movement of fluid through said purge passage to an exterior of said balloon catheter (Fig. 2); and said purge passage having a closed position that closes as a result of said balloon being aspirated (Fig. 8), but it fails to disclose that  said balloon contacts said raised surface so as to block movement of fluid through said purge passage.  
However, Davies discloses a balloon catheter (Fig. 1, Fig. 4, Fig. 5a) comprising: a balloon (204) attached to a distal portion of a tubular member (202); said tubular member having an inflation lumen in communication with said balloon (234, the inflation fluid 250, ¶0044); an inner guidewire tube (230) having an inner lumen (Fig. 5a) that accommodates a guidewire which passes through and extends distally beyond said inner lumen (Fig. 1, guidewire 118, ¶0036); and, a purge passage (236, 234, Fig. 5b) extending between an interior of said balloon (Fig. 5b) and an exterior of said balloon catheter (126, Fig. 1, ¶0036); said purge passage having a raised surface (240) said purge passage having an open position that remains open throughout inflation of said balloon (Fig. 5a), such that said balloon is spaced apart from said raised surface to allow movement of fluid through said purge passage to an exterior of said balloon catheter (Fig. 5b); and said purge passage having a closed position that closes as a result of said balloon being aspirated (Fig. 5c), such that said balloon contacts said raised surface so as to block movement of fluid through said purge passage (¶0044).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify raised surface of Chin so that said balloon contacts said raised surface so as to block movement of fluid through said purge passage by replacing the raised surface with the one as taught by Davies for the purpose of control the opening and closing the passage at specific pressure (Davies, ¶0044).
Re Claim 3, Chin discloses wherein the tubular member has a constant outer diameter (Chin, Fig. 1).  
Re Claim 5, the modified Chin discloses wherein the inner lumen is separate from the inflation lumen (31, is separate from lumen for 25, Chin, Fig. 8).  
Re Claim 6, the modified Chin discloses wherein the inner lumen spans between a proximal end and a distal end of said balloon (Fig. 1, Fig. 2).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US. 7,641,631B2) (“Chin”) in view of Davies, JR. et at. (US. 20120203173A1) (“Davies”) and further in view of Kusleika (US. 5,836,912).
Re Claim 2, the modified Chin fails to disclose wherein said inflation lumen tapers from a proximal end of said tubular member to a distal end of said tubular member, with a tapered internal diameter that decreases in a distal direction thereby augmenting balloon suction pressure. 
However, Kusleika discloses a balloon catheter (Fig. 2), said inflation lumen tapers from a proximal end of said tubular member to a distal end of said tubular member (Fig. 2, Fig. 5) with a tapered internal diameter that decreases in a distal direction thereby augmenting balloon suction pressure (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the inflation lumen of modified Chin so that said inflation lumen tapers from a proximal end of said tubular member to a distal end of said tubular member, with a tapered internal diameter that decreases in a distal direction thereby augmenting balloon suction pressure as taught by Kusleika for the purpose of improving the hydraulic and mechanical characteristic relating to deflation of the balloon (Kusleika, abstract).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin and Davies and further in view of Yamaguchi et al. (US. 20050065544A1) (“Yamaguchi “).
Re Claim 4, the modified Chin fails to disclose wherein the tubular member increases thickness in said distal direction.
However, Yamaguchi discloses a balloon catheter (Fig. 3 and Fig. 5) wherein the tubular (2b’ and 10, Fig. 5) increases thickness in said distal direction. (Fig. 5, the thickness of 10 at reference number 8 in Fig 5 is less than the joint thickness of 10 and 2b' at the arrows in Fig 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified inflation lumen of modified Chin so that the tubular member increases thickness in said distal direction as taught by Yamaguchi for the purpose of improving the joints of the balloon to the shaft (Yamaguchi, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783